Citation Nr: 1504950	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-33 308	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an earlier effective date than February 1, 2011, for additional compensation benefits based on recognition of D.M. as the Veteran's dependent spouse.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from April 1966 to February 1970, including in the Republic of Vietnam from September 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York, which awarded additional compensation benefits effective February 1, 2011, based on recognition of D.M. as the Veteran's dependent spouse.  The Veteran disagreed with this decision later in May 2011, seeking an earlier effective date than February 1, 2011, for additional compensation benefits based on recognition of D.M. as the Veteran's dependent spouse.  He perfected a timely appeal in November 2012.

Because the Veteran currently lives within the jurisdiction of the RO in Newark, New Jersey, that facility retains jurisdiction in this appeal.


FINDINGS OF FACT

1.  The record evidence shows that, in a rating decision issued in January 2003, the RO granted the Veteran's claim of service connection for adjustment disorder with anxiety, assigning a 50 percent rating effective July 31, 2002; in the cover letter to this rating decision, the RO requested that the Veteran verify his marital status and notified him that, if it did not receive the evidence of marital status within one year of this rating decision, additional benefits would not be paid for the period prior to receipt of this information. 

2.  The record evidence shows that the Veteran contacted VA on January 6, 2011, and informed VA that D.M. was his dependent spouse.

3.  The record evidence shows that the Veteran's VA Form 21-686c, "Declaration of Status of Dependents," was dated on January 6, 2011, and date-stamped as received by the RO on January 31, 2011; attached to this form was a copy of the Veteran's marriage certificate indicating his valid marriage to D.M.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date than February 1, 2011, additional compensation benefits based on recognition of D.M. as the Veteran's dependent spouse are not met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In some cases, the VCAA is inapplicable because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see also 38 C.F.R. § 3.159(b)(3)(ii) (stating that VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  VCAA notice is unnecessary in this case because the outcome of this appeal turns on documents already in the Veteran's claims file.  The United States Court of Appeals for Veterans Claims (Court) also has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  As is explained below in greater detail, the Veteran is not entitled to an earlier effective date than February 1, 2011, for additional compensation benefits based on recognition of D.M. as the Veteran's dependent spouse as a matter of law.  Thus, the Board finds that the VCAA is in applicable to this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  The Board also finds that any failure to provide the Veteran with VCAA notice of the law and regulations governing effective dates is not prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing prejudicial error).

Earlier Effective Date Claim

The Veteran contends that he is entitled to an earlier effective date than February 1, 2011, for additional compensation benefits based on recognition of D.M. as his dependent spouse.  He specifically contends that, although he did not respond in a timely manner to a January 2003 notice regarding additional compensation benefits by providing the requested information concerning his marriage to D.M., VA's prior knowledge of the existence of this valid marriage entitles him to additional compensation benefits effective August 1, 2002, the first day of the calendar month after the date that he was awarded disability compensation exceeding 30 percent and became entitled to receive additional compensation for his dependent(s).

Laws and Regulations

An award of additional compensation for dependents, based on the establishment of a rating in the percentage specified by law for that purpose, shall be payable from the effective date of such rating but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f) (West 2014) (emphasis added).  The Court has held that the purpose of this statute is "to defray the costs of supporting the Veteran's...dependents" when a service-connected disability is of a certain level hindering the Veteran's employment abilities.  See Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009) (quoting S. Rep. No. 95-1054, at 19 (1978), 1978 U.S.C.C.A.N. 3465).  Veterans having a service-connected condition evaluated as 30 percent disabling or more may be entitled to payment of additional compensation for a dependent spouse.  See 38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135 (West 2014).  The earliest date for commencement of payment of an additional award of compensation for a Veteran's dependent spouse is the first day of the calendar month following the effective date.  38 C.F.R. § 3.31.

For the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant will be accepted as proof of marriage, provided that the statement contains: the date (month and year) and place of the event, the full name and relationship of the other person to the claimant, and the Social Security number of the other person.  38 U.S.C.A. §§ 5124(a), (b); 38 C.F.R. § 3.204(a)(1).

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date than February 1, 2011, for additional compensation benefits based on recognition of D.M. as the Veteran's dependent spouse.  The Veteran contends that, although he did not respond in a timely manner to a January 2003 notice regarding additional compensation benefits by providing the requested information concerning his marriage to D.M. within 1 year of this notice, VA's prior knowledge of the existence of the Veteran's valid marriage to D.M. entitles him to additional compensation benefits effective August 1, 2002 (the first day of the calendar month after the date that he was awarded disability compensation exceeding 30 percent and became entitled to receive additional compensation for his spouse).  The record evidence does not support the Veteran's assertions.  It shows instead that, after he was awarded service connection for adjustment disorder with anxiety, evaluated as 50 percent disabling effective July 31, 2002, in a January 2003 rating decision, and was advised in the cover letter to the January 2003 rating decision that he was entitled to receive additional compensation for his dependent(s) if he completed a VA Form 21-686c, "Declaration of Status of Dependents," and sent this form to VA "within one year of the date of this letter," he waited approximately 8 years or until January 2011 to notify VA of his marriage to D.M., his dependent spouse.

The Board acknowledges that, prior to January 2011, VA was on notice of the Veteran's valid marriage to D.M.  The record evidence shows that, when he filed a service connection claim for a skin disability in March 1972, the Veteran reported on his VA Form 21-526, "Veteran's Application For Compensation Or Pension," that he had married D.M. in New York City, New York, on November [redacted], 1966.  The Veteran subsequently submitted a copy of a marriage certificate showing that he and D.M. were married in New York City, New York, on November [redacted], 1966.  This copy of the marriage certificate for the Veteran's marriage to D.M. was date-stamped as received by the RO on July 26, 1976.  In both March 1972 and July 1976, however, the Veteran's total disability evaluation for compensation was 10 percent.  Service connection for tinea versicolor was awarded in a May 1972 rating decision and a 10 percent rating assigned effective March 4, 1972 (the date that VA received his service connection claim for a skin disability).  Accordingly, the Veteran was not entitled to receive additional compensation for any dependent(s), including his wife, in either March 1972 or July 1976 or, in fact, at any time prior to a January 2003 rating decision when service connection was awarded for additional disability and his combined disability evaluation for compensation exceeded 30 percent.  See 38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135.

As noted above, in a rating decision dated on January 7, 2003, and issued to the Veteran and his service representative on January 8, 2003, the RO granted, in pertinent part, the Veteran's claim of service connection for adjustment disorder with anxiety, assigning a 50 percent rating effective July 31, 2002.  This increased the Veteran's combined disability evaluation for compensation to 60 percent effective July 31, 2002, entitling him to additional compensation for any dependent(s), including his wife, D.M., effective August 1, 2002, provided that he notified VA of the existence of his marriage and D.M.'s status as his dependent spouse within one year of the January 2003 rating decision.  Id.; see also 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.31.  In the cover letter to the January 2003 rating decision, the Veteran was notified that he was being paid "as a single Veteran with no dependents."  The Veteran also was notified that:


We may be able to pay you more money!

Since your disability is 30% or more disabling, you may be entitled to an additional allowance for any dependents you have.  You may use the enclosed VA Form 21-686c, Declaration of Status of Dependents, to apply for this increase.  Send the completed form to the address at the top of this letter.  If we do not receive the form within one year from the date of this letter, we can only pay you from the date [that] we receive it.

(Emphasis in original).  In other words, the Veteran had until January 8, 2004, to notify VA of any dependent(s), including D.M., his wife, in order to be entitled to receive additional compensation for them effective as of the date of his total disability evaluation for compensation exceeded 30 percent, or August 1, 2002.  The January 2003 rating decision was not returned to VA as undeliverable by the postal service and the Veteran does not contend that he did not receive a copy of this rating decision.  Thus, the Board presumes that the January 2003 rating decision was mailed to the Veteran and his service representative in a timely manner as part of the RO's normal procedures.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying presumption of regularity to procedures at the RO level).  

The next document in the Veteran's claims file is a VA Form 21-0820, "Report of General Information," dated on January 6, 2011, which indicates that the Veteran contacted VA on that date "requesting to add spouse [D.M.] as a dependent."  The Veteran provided his wife's Social Security Number, her date of birth, the date of their marriage, and notified VA that there were no prior marriages.  The Veteran confirmed all of this information on a VA Form 21-686c, "Declaration Of Status Of Dependents," dated on January 6, 2011, and date-stamped as received by VA on January 31, 2011.

The Board does not dispute that the Veteran and his wife, D.M., have been married since November [redacted], 1966.  The Board also does not dispute that there was evidence of the Veteran's marriage to D.M. in the claims file prior to January 2003.  The Board notes in this regard, however, that the presence of information in the Veteran's claims file prior to January 2003 regarding his valid marriage to D.M. had no impact on his VA disability compensation prior to that date because he was not in receipt of at least 30 percent disability prior to the January 2003 rating decision and he was required to provide proof of any dependent(s) within 1 year of that decision.

The Board notes in this regard that the law governing effective dates for payment of additional compensation for dependents is clear.  Veterans having a service-connected condition evaluated as 30 percent disabling or more, as in this case, are entitled to payment of additional compensation for a dependent spouse if they notify VA of the existence of these dependents within 1 year of a rating action awarding at least a 30 percent disability rating.  See 38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135, 5110(f) (emphasis added).  It is undisputed that the Veteran failed to notify VA of the existence of his dependent wife, D.M., within 1 year of the January 2003 rating decision which awarded him service connection for adjustment disorder with anxiety, assigning a 50 percent rating effective July 31, 2002, and entitled him to receive additional compensation for his dependent(s) effective August 1, 2002.  It also is undisputed that the Veteran was asked to provide this information to VA in the cover letter to the January 2003 rating decision.  It is not clear why the Veteran waited approximately 8 years to respond to VA's January 2003 request for information regarding his entitlement to additional compensation for his dependent(s).  The Court has held in this regard that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran essentially contends that he should not be penalized for not reading the cover letter to the January 2003 rating decision carefully enough to realize the 1-year time limit for informing VA of his entitlement to additional compensation for his dependent(s).  

Given the amount of information contained in the cover letter to the January 2003 rating decision concerning the Veteran's VA disability compensation benefits, the Board is sympathetic to the Veteran's argument that he did not read the January 2003 rating decision cover letter closely enough to realize that he only had 1 year (or until January 2004) to notify VA of his entitlement to additional compensation for his dependent(s).  Nevertheless, the Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed solely to the discretion of the Secretary under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider what is committed solely to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, the Board is bound by the relevant laws and regulations governing the payment of monetary benefits.  And those laws and regulations do not permit an award of an earlier effective date than February 1, 2011, for additional compensation for D.M., the Veteran's dependent spouse.  In summary, the Board finds that Veteran's claim of entitlement to an earlier effective date than February 1, 2011, for additional compensation benefits based on recognition of D.M. as the Veteran's dependent spouse is denied as a matter of law.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an earlier effective date than February 1, 2011, for additional compensation benefits based on recognition of D.M. as the Veteran's dependent spouse is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


